Beck, Presiding Justice.
The motion for new trial in this case, upon the refusal of which the bill of exceptions was sued out, consists of the usual general grounds, and there is an amendment to the same, and an exception to the judgment of the court directing a verdict.
No decision can be made by this court upon the grounds indicated above, as there is no brief of the evidence made in accordance with the statutes relative thereto. A large part of the evidence consists of lengthy documents, some of them containing many pages. These documents are set forth in their entirety, without any attempt to make such a brief as contains only material and relevant portions; and for .that reason the ruling stated above must be applied. Code, § 70-305; Henslee v. Harper, 148 Ga. 621 (97 S. E. 667); Wall v. Mercer, 119 Ga. 346 (46 S. E. 430); Hathcock v. McGuirk, 119 Ga. 973 (47 S. E. 563).
The two special grounds added by way of amendment assign error upon the rulings of the court refusing to allow a witness for the plaintiff to answer questions as to the consideration for certain security deeds which are merely referred to in the questions, and there is nothing set forth to show the substance of these deeds or for what property they were given. There should be contained in the motion itself, or in an exhibit attached to the motion, a statement giving the substance of the deeds, so that the court could pass upon the effect of the ruling excluding the testimony which the questions sought to elicit.

Judgment affirmed.


All the Justices concur.